Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered September 14, 2000, convicting him of criminal possession of a controlled substance in the third degree (two counts) and criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the verdict was not supported by legally sufficient evidence is unpreserved for appellate review. In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt on both counts of criminal possession of a controlled substance in the third *424degree. Moreover, upon, the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that the trial court’s second Allen charge (see Allen v United States, 164 US 492) was improper and resulted in a coerced verdict is unpreserved for appellate review since defense counsel did not object to it (see People v Petty, 282 AD2d 551), and we decline to reach it in the exercise of our interest of justice jurisdiction (see CPL 470.05 [2]; People v Torres, 280 AD2d 499).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Florio, J.P., Feuerstein, Krausman and Crane, JJ., concur.